Citation Nr: 9934681	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for degenerative disc 
and joint disease of the low back, soft tissue sarcoma, 
porphyria cutanea tarda, chloracne and peripheral 
neuropathy, claimed as due to exposure to herbicides 
including Agent Orange.  

2. Entitlement to nonservice connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
November 1969.  

This appeal arose from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for degenerative disk and 
joint disease of the low back, soft tissue sarcoma, 
peripheral neuropathy, chloracne, and porphyria cutanea tarda 
as a result of exposure to herbicides.  Entitlement to 
nonservice connected pension was also denied.  

The veteran's VA Form 9 was a timely notice of disagreement 
(NOD) with regard to the issue of entitlement to nonservice 
connected pension and, therefore, that issue is addressed in 
the remand portion of this decision.  

In a March 1999 rating action the RO denied service 
connection for multiple myeloma as a result of exposure to 
herbicides.  No NOD with that decision has been received, and 
the Board has no jurisdiction over the issue.


FINDING OF FACT

The claims for entitlement to service connection for 
degenerative disk and joint disease of the low back, soft 
tissue sarcoma, peripheral neuropathy, chloracne, and 
porphyria cutanea tarda are not supported by cognizable 
evidence showing that they are plausible or capable of 
substantiation.



CONCLUSION OF LAW

The claims for entitlement to service connection for 
degenerative disk and joint disease of the low back, soft 
tissue sarcoma, peripheral neuropathy, chloracne, and 
porphyria cutanea tarda are not well grounded. 38 U.S.C.A. § 
5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show no diagnosis of a 
back disorder, soft tissue sarcoma, porphyria cutanea tarda, 
chloracne or peripheral neuropathy.  On discharge the back 
and skin were normal.  There was no complaint or indication 
of acneform disease consistent with chloracne (or of any skin 
rash or disease for that matter) and no report of back pain 
or neurological problems.  He specifically denied neuritis, 
paralysis, nervous trouble of any sort, back trouble of any 
sort, skin diseases, boils, tumor, growth, cyst and cancer.  

The veteran submitted a private chiropractor's report from 
1993.  This report indicated that the veteran had been 
treated several times a year since July 1986 for flare-ups of 
symptoms.  There was a long history of low back pain growing 
steadily worse with increased disability.  The diagnosis was 
degenerative disc and joint disease of the lumbar spine.  
There was no indication of service etiology.  It was noted 
that the veteran had been working as a carpenter.  

Based on statements of the veteran VA treatment records from 
the Martinez and Redding facilities were requested.  
Treatment records from August 1995 to March 1997 were 
received.  

The veteran underwent a VA Agent Orange examination at the VA 
Outpatient Clinic in Redding, California in August 1995.  He 
reported back pain for five years with a history of 
degenerative disc disease (1990) and osteoporosis.  He told 
the examiner that he had heard that Agent Orange exposure 
could cause a degenerative process in the spine.  On 
examination the back musculature was tender on the right.  
There was spasm to palpation.  He also reported a bad rash on 
his back in Vietnam with residual severe scarring and noted 
that a cyst developed on his back a few years before.  
Subsequent treatment records noted clinical and x-ray 
assessments of chronic mechanical low back syndrome, 
scoliosis, mild degenerative joint disease, and chronic low 
back pain.  

In March 1996 it was noted that electromyography (EMG) and 
nerve conduction studies were negative.  In May 1996 it was 
noted that the veteran had low back pain for six years.  A 
Magnetic Resonance Imaging (MRI) study was reported to show 
mild degenerative joint disease and disc bulging but no 
obvious nerve root impingement.  

In December 1996 the veteran was seen for sun sensitivity, 
low back pain, a mass on the back and acne on the back.  He 
also reported numbness of the upper back, neck and shoulders.  
After examination, the diagnoses were acne vulgaris of the 
back, a cystic mass (the veteran refused lancing) and 
degenerative disc/joint disease of the lumbar spine.  A 
follow-up from January 1997 noted that fine needle aspiration 
of the mass was completed without problem.  A foul malodorous 
material was aspirated which suggested an epidermoid cyst.  

A record from March 1997 noted that the veteran was seen for 
acne vulgaris.  He complained of blisters on the dorsal 
aspect of the hands.  Laboratory studies were ordered to rule 
out porphyria cutanea tarda.  There were no signs of bullae 
on the dorsal hands.  The impression was rule out porphyria 
cutanea tarda.  

The same month, the veteran underwent a VA examination.  The 
veteran reported duty in South Vietnam while in service.  It 
was noted that following service he obtained civilian 
employment in the construction trades such as lumbering and 
general labor.  He developed intermittent back pains 
gradually increasing over time and had a lifting injury to 
the back in 1989 requiring eight to nine months of 
recuperation.  He was able to return to work but continued to 
have persistent pain, sometimes radiating to the mid-back or 
to the buttocks.  Examination was negative with the exception 
of the back.  The assessment was of degenerative joint 
disease and degenerative disc disease of he lumbosacral and 
cervical spine.  

The veteran reported treatment at an Air Force Base Hospital.  
However, a response received in June 1997 from the service 
department indicated that no treatment records could be 
located.  

In his NOD, the veteran reported that he was convinced that 
soft tissue sarcoma was a condition of exposure to Agent 
Orange.  He reported that he had literature that his back 
problems could be related to Agent Orange exposure.  He 
reported that he received treatment for porphyria cutanea 
tarda from an Air Force Base hospital.  He felt that he 
developed chloracne after having been sprayed with herbicides 
in service.  The veteran reported in an attached statement 
that he was directly sprayed with herbicides on at least two 
occasions.  He reported that thereafter he developed a bad 
rash on his back, which he described as "chloracne."  He 
denied prior skin problems.

Treatment records from Sacramento and Mather VA facilities 
were received showing ongoing treatment for low back pain 
from October 1997 to September 1998.  It was noted that MRI 
showed narrowing of the spinal canal at L3-4 and a minimal 
disc bulge at L4-5.  It was also noted that he received 
treatment of cervical disc disease.  There was no record of a 
diagnosis of soft tissue sarcoma, acneform disease consistent 
with chloracne, peripheral neuropathy or porphyria cutanea 
tarda.  

The veteran requested a hearing before the Board but did not 
attend the hearing.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service, for example, will 
permit service connection of arthritis first shown as a 
clear-cut clinical entity at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Arthritis may be presumptively service connected if shown to 
be manifest to a compensable degree within one year after 
service.  38 C.F.R. §§ 3.307, 3.309(a)(1999).  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309  will be considered to have been 
incurred in service under the appropriate circumstances even 
though there is no evidence of such disease during the period 
of service.  The diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6) (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and certain 
defined soft-tissue sarcomas shall be service-connected if 
the requirements of §3.307(a)(6) are met even though there is 
no record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  The term "soft-tissue sarcoma" includes the 
following:  adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) (1999).  

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
That is to say that if service connection is not supported 
under a presumptive paragraph, a determination must be made 
whether the disease was actually incurred in or aggravated by 
service.  The veteran could also seek presumptive service 
connection on another ground if applicable.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Opinions as to medical 
questions by a claimant lacking demonstrable medical or 
scientific training or experience do not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well-
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), a claim based only on the veteran's lay opinion is 
not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  In 
Morton v. West, 12 Vet. App. 477 (1999), the Court concluded 
that the Secretary, by regulation, manual, and/or policy 
cannot eliminate the condition precedent placed by Congress 
upon the inception of his duty to assist.  Absent the 
submission and establishment of a well-grounded claim, the 
Court held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  

Analysis

With regard to the veteran's claim for service connection for 
degenerative joint and disc disease of the lumbar spine, 
degenerative joint disease and degenerative disc disease are 
not diseases listed in 38 C.F.R. § 3.309(e) as having a 
presumptive relationship to herbicide exposure, and, 
therefore, the presumptive provisions of the law and 
regulations provide no basis for a well grounded claim for 
the veteran's back disability. However, the absence of 
recognition by VA of a presumptive causal relationship does 
not prevent the veteran from establishing that any particular 
disorder is at least as likely as not to have resulted form 
service to include exposure to Agent Orange or other 
herbicide exposure in service.  However to establish such a 
nexus he needs competent medical evidence.  As noted above, 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu, 2 Vet. App. 492.  Furthermore, in the absence of 
competent medical evidence of a nexus, the Board is not free 
to make its own judgments about medical questions of 
etiology.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board's review of the evidentiary record discloses that 
the veteran's current back disability was not linked by any 
competent medical evidence with the veteran's service to 
include Agent Orange or other herbicide exposure in service.  
The veteran states that he had literature attesting to a 
relationship between Agent Orange exposure and degenerative 
changes of the back.  However, he has not submitted such 
evidence nor has he identified the source of any evidence 
which may well ground his claim.  

Arthritic changes of the spine could be service connected as 
a chronic disease under 38 C.F.R. § 3.309(a) if shown to be 
manifest to a compensable degree within one year after 
service.  However the veteran's current disability of the low 
back was not shown until many years after service.  

With regard to the claims for entitlement to service 
connection for soft tissue sacrcoma, porphyria cutanea tarda, 
chloracne and peripheral neuropathy, no diagnosis of any of 
these diseases has been made, or if made, the diagnosis is 
not shown in the evidence associated with the claims folder.  
In the absence of competent medical evidence of a current 
disability, the claim is not well grounded.  Brammer, 3 Vet. 
App. 223, 225.  

Furthermore, pursuant to 38 C.F.R. § 3.307, the presumption 
of exposure to Agent Orange is only triggered when there is a 
diagnosis of a disease for which presumptive service 
connection is available.  Therefore, if there is a diagnosis 
of a disease presumptively recognized as having a 
relationship to herbicide exposure and the veteran had 
qualifying service, he is entitled to a presumption of 
service connection if the disease was manifest to a 
compensable degree within the time specified.  The veteran 
has failed the first hurdle in that he has not shown a 
diagnosis of any of the diseases claimed that are listed in 
38 C.F.R. § 3.309(e).  

The Board must emphasize that the veteran has shown a 
diagnosis of scarring from acne vulgaris many years after 
service but not a diagnosis of chloracne.  The veteran has 
not submitted any medical evidence that acne vulgaris is an 
acneform disease consistent with chloracne, and the Board is 
not competent to so conclude without medical evidence to that 
effect.  In the same vein, the veteran has shown treatment 
for a lesion of the back many years after service but the 
medical evidence of record does not show that this was 
diagnosed as a qualifying soft tissue sarcoma as defined in 
38 C.F.R. § 3.309(e).  Post service records contain a 
diagnosis of rule-out porphyria cutanea tarda; this is not a 
diagnosis of the existence of porphyria cutanea tarda, and 
the diagnosis was not shown to have been subsequently 
confirmed.  In any event, acneform diseases consistent with 
chloracne, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda must be manifest to a compensable 
degree within a year after the last inservice herbicide 
exposure.  Even if the diseases were diagnosed in the 1990s, 
this would not be sufficient to establish service connection 
for the diseases under the presumptive service connection 
provisions.  

In summary, a back disorder is currently shown but there is 
no evidence of actual inception in service; nor is there 
competent evidence of a nexus between the current disability 
and the veteran's service.  Presumptive service connection is 
not available as the veteran's back disorder is not a disease 
recognized as due to herbicide exposure and arthritic changes 
of the spine were not shown until many years after service.  
Soft tissue sacrcoma, porphyria cutanea tarda, chloracne and 
peripheral neuropathy are not currently shown.  

In essence, the veteran's claim is based solely on his lay 
opinion that he has disabilities due to service, to include 
herbicide exposure in service, but he has not submitted any 
medical evidence supporting his opinions on etiology of a 
back disorder or regarding current diagnosis and etiology on 
the other claimed disabilities.  While a lay person may 
report his symptomatology, he does not have the competency of 
a trained health care professional to express opinions as to 
diagnosis and/or etiology of a disorder.  Espiritu, 2 Vet. 
App. 492.  Assertions as to these matters are, therefore, not 
presumptively credible.  King, 5 Vet. App. 19, 21.  
Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 611, 
the appellant's claim for entitlement to service connection 
must be denied as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  


ORDER

The claims for entitlement to service connection degenerative 
disc and joint disease, soft tissue sarcoma, porphyria 
cutanea tarda, chloracne and peripheral neuropathy are not 
well grounded.  The appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

When a timely NOD has been submitted, failure to issue a 
statement of the case (SOC) is a procedural defect requiring 
a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, an appeal shall be returned to the Board only if 
perfected through filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93 (1997).  

The veteran has submitted a timely NOD on the issue of 
entitlement to nonservice connected pension benefits.  An SOC 
has not been provided.  

Therefore, to ensure that the veteran is afforded due 
process, the Board is deferring review of the issue of 
entitlement to nonservice connected pension benefits pending 
a remand to the RO for further development as follows:

The RO should provide the veteran with an 
SOC on the issue of entitlement to 
nonservice connected pension benefits and 
a statement of the procedures and time 
limitations for perfecting an appeal to 
the Board.  

Thereafter, the case should be returned to the Board for 
appellate review only if otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

